OPINION
BY THE COURT:
This is an action .in mandamus wherein plaintiff seeks an order directed to defendant to reinstate the plaintiff in his position of Assistant Examiner in the office of the Auditor of State.
Plaintiff avers that he, was at the time of his dismissal an Assistant Examiner, Grade 1, Rate C, in the classified Civil Service in' the. office of the defendant, and that without cause or any -written charge of any kind against him the plaintiff was orally discharged from his position; that such discharge was illegal, that plaintiff has demanded reinstatement which has been refused.
The alternative writ was allowed. The answer of . defendant is a general denial with an affirmative defense that “he caused the relator to be notified orally that his position as Assistant Examiner in said office was being abolished, and that his further services as an Assistant Examiner would therefore not be needed.”
Further, that relator was • dismissed for the reason that he was only a provisional appointee and not a classified service appointee under the Civil Service list of the state of Ohio; further, that the position which plaintiff formerly held with defendant was one of a confidential and fiduciary nature.
We have read the record in this case and find that each and every allegation of plaintiff’s petition has been established, and that no one of the affirmative defenses set up in. the answer is proven.
The alternative writ of mandamus will be made permanent.
HORNBECK, PJ., GEIGER & BARNES, JJ, concur.